As previously announced, U.S. Cellular will hold a teleconference May 6, 2011 at 9:30 a.m. CDT. Interested parties may listen to the call live by accessing the Conference Calls page of www.teldta.com or uscellular.com . Contact: Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379; jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341; julie.mathews@teldta.com FOR RELEASE: IMMEDIATE U.S. CELLULAR REPORTS FIRST QUARTER 2011 RESULTS U.S. Cellular accelerates 4G/LTE deployment and increases capacity for data usage Note: Comparisons are year over year unless otherwise noted. 1Q 2011 Highlights § A net loss of 31,000 retail customers, reflecting a loss of 22,000 postpaid customers and 9,000 prepaid customers; postpaid customers comprised 95 percent of retail customers. § Service revenues were $985.1 million, up 2.1 percent. §
